Oppenheimer Small Cap Value Fund NSAR Exhibit - Item 77Q The Registration Statement of Oppenheimer Small Cap Value Fund (the “Registrant”), filed with the Securities and Exchange Commission on August 31, 2015 (Accession Number 0000728889-15-001223), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Agreement and Declaration of Trust dated 7/31/15; · By-Laws dated 7/31/15. Pre-Effective Amendment No. 1 to the Registration Statement of the Registrant, filed with the Securities and Exchange Commission on October 27, 2015 (Accession Number 0000728889-15-001461), includes the following materials, which are hereby incorporated by reference in response to Item 77Q of the Registrant’s Form N-SAR: · Investment Advisory Agreement dated 9/22/15; · Investment Subadvisory Agreement dated 9/22/15.
